Case 0:20-cv-61023-RAR Document 36 Entered on FLSD Docket 11/10/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 0:20-cv-61023-RAR-Ruiz
  MATTHEW BUCKLEY and
  TOP GUN OPTIONS, LLC,

         Plaintiffs,
  v.
  EMMETT MOORE and
  TRADINGSCHOOLS.ORG,

         Defendants.
                                    /
                              DECLARATION OF SUSANNE ARANI

  1.     I, Susanne Arani, declare pursuant to 28 U.S.C. Section 1746, under penalty of perjury

  that the following is true and correct:

  2.     I am one of the attorneys acting as counsel for Defendants Emmett Moore and

  tradingschools.org (“Defendants”) in the above-captioned matter, and I have been admitted to

  this Court pro hac vice.

  3.     I am submitting this declaration in support of Defendants’ Motion to Dismiss Pursuant to

  Rule 12(b)(6).

  4.     Attached hereto as Exhibit 1 is a true and correct copy of an online article entitled, “Top

  Gun Options: A Paper Tiger?,” published on or about June 8, 2017, online at

  https://www.tradingschools.org/reviews/top-gun-options/, last accessed and printed on or about

  September 14, 2020.

  5.     Attached hereto as Exhibit 2 is a true and correct copy of the pre-suit notice letter sent in




                                                   1
Case 0:20-cv-61023-RAR Document 36 Entered on FLSD Docket 11/10/2020 Page 2 of 2




  Rendon v. Bloomberg, L.P., 403 F. Supp. 3d 1269 (S.D. Fla. 2019), which was attached in

  defendants’ motion to dismiss as ECF No. 52-1, at pp. 99-101, as Exhibit 19.

         I declare under penalty of perjury under the laws of the United States of America and the

  State of California that the foregoing is true and correct.


         Executed November 10, 2020, at Vista California.



               Susanne Arani, Esq.                         /s/Susanne Arani
                                                                          (Signature)




                                                    2
